Title: November 4. Monday.
From: Adams, John
To: 


       
        
        Called on J. and went to Oswalds and spent with him and Stretchy from 11. to 3. in drawing up the Articles respecting Debts and Tories and Fishery.
       
       
        
        I drew up the Article anew in this form—“That the Subjects of his Britannic Majesty, and the People of the said United States, shall continue to enjoy unmolested, the Right to take fish of every kind, on all the Banks of Newfoundland, in the Gulph of St. Laurence and all other Places, where the Inhabitants of both Countries used, at any time heretofore, to fish: and also to dry and cure their Fish, on the Shores of Nova Scotia, Cape Sable, the Isle of Sable, and on the Shores of any of the unsettled Bays, Harbours or Creeks of Nova Scotia, and the Magdalene Islands, and his Britannic Majesty and the said United States will extend equal Priviledges and Hospitality to each others Fishermen as to his own.”
       
       
        
        Dined with the Marquis de la Fayette, with the Prince du Poix, the Viscount de Noailles and his Lady, Mr. Jay, Mr. Price and his Lady, Mrs. Izard and her two Daughters, Dr. Bancroft, Mr. W. Franklin.
       
       
        
        The Marquis proposed to me in Confidence his going out with D’Estaing, to the W. Indies. But he is to go a Month hence in a Frigate.—Mem.
       
       All the forenoon from 11 to 3 at Mr. Oswalds, Mr. Jay and I. In the Evening there again, untill near II.
       Stretchy is as artfull and insinuating a Man as they could send. He pushes and presses every Point as far as it can possibly go. He is the most eager, earnest, pointed Spirit.
       
        
        We agreed last night to this.
       
       
        
        Whereas certain of the united States, excited thereto by the unnecessary Destruction of private Property, have confiscated all Debts due from their Citizens to British Subjects and also in certain Instances Lands belonging to the latter. And Whereas it is just that private Contracts made between Individuals of the two Countries before the War, should be faithfully executed, and as the Confiscation of the said Lands may have a Latitude not justifiable by the Law of Nations, it is agreed that british Creditors shall notwithstanding, meet with no lawfull Impediment, to recovering the full value, or Sterling Amount of such bonâ fide Debts as were contracted before the Year 1775, and also that Congress will recommend to the said States, so to correct, if necessary, their said Acts respecting the Confiscation of Lands in America belonging to real british Subjects as to render their said Acts consistent with perfect Justice and Equity.
       
      